DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, SAMUEL S. LEE, on 08/24/2022.

The application has been amended as follows: 

1. (Canceled) 

2. (Currently Amended) A method of managing a consumer rights locker stored on the cloud, the method comprising:
building and storing, by a data manager, a plurality of levels of personal information on a consumer rights locker;
controlling access to the consumer rights locker, by an access controller, under terms of a consumer using a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker,
wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information,
wherein the consumer rights locker includes an overview of a scope of access for the consumer,
wherein the overview of the scope of access enables the consumer to view, determine, and change what personal information to shared and with whom, all in one place,
wherein when the consumer makes a change to the overview of the scope of access, a notice of the change goes out immediately to all buyers of the personal information;
storing the plurality of parameters needed to access the consumer rights locker in at least one of carrying cards, mobile phones, laptop computers, and flash memories;
transmitting, by the access controller, to buyers of the personal information the plurality of stored parameters which is needed to access the personal information of the consumer from the consumer rights locker,
wherein the buyers present the plurality of stored parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker to access at least one level of the plurality of levels of the personal information in the consumer rights locker,
wherein the consumer rights locker determines that the buyers have an access right to the at least one level of personal information by comparing the 

3. (Canceled) 

4. (Previously Presented) The method of claim 2, wherein the buyers comprise at least one of services, businesses, and other entities interested in the personal information.

5. (Previously Presented) The method of claim 2, wherein the consumer rights locker comprises
an overview page to display the scope of access to enable the consumer to view and select what personal information to share and with whom.

6. (Previously Presented) The method of claim 5, further comprising
adjusting data sharing policies and standards, by an access manager, using the overview page.

7. (Previously Presented) The method of claim 6, further comprising
transmitting, by the access controller, a notice to the buyers of information when the data sharing policies and standards are adjusted.

8. (Previously Presented) The method of claim 2, wherein transmitting the plurality of stored parameters to buyers of the personal information comprises
transmitting the plurality of stored parameters online.

9. (Previously Presented) The method of claim 2, wherein transmitting the plurality of parameters to buyers of the personal information comprises
transmitting the plurality of stored parameters by electronic mail.

10. (Previously Presented) The method of claim 2, wherein transmitting the plurality of stored parameters to buyers of the personal information comprises
presenting the plurality of stored parameters to the buyers of the personal information at a point of sale of the personal information.

11. (Currently Amended) A method of managing and controlling personal information of a consumer, the method comprising:
building and storing, by a data manager, a plurality of levels of the personal information on a consumer rights locker on the cloud;
enabling the consumer to control access to the personal information on the consumer rights locker under terms of the consumer using an access controller and a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker,
wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information,
wherein the consumer rights locker includes an overview of a scope of access for the consumer, 
wherein the overview of the scope of access enables the consumer to view, determine, and change what personal information to share and with whom, all in one place,
wherein when the consumer makes a change to the overview of the scope of access, a notice of the change goes out immediately to all buyers of the personal information;
storing the plurality of parameters needed to access the consumer rights locker in at least one of carrying cards, mobile phones, laptop computers, and flash memories;
receiving, at the access controller, a request to access the consumer rights locker of the consumer from at least one buyer of personal information;
transmitting to the at least one buyer of the personal information the plurality of parameters stored on the at least one of carrying cards, mobile phones, laptop computers, and flash memories,
wherein the plurality of parameters is needed by the at least one buyer of the personal information to access the personal information of the consumer from the consumer rights locker;
granting, by an access manager, access to at least one level of the plurality of levels of the personal information in the consumer rights locker,
wherein the consumer rights locker determines that the at least one buyer has an access right to the at least one level of personal information by comparing the 

12. – 13. (Canceled) 

14. (Previously Presented) The method of claim 11, wherein the at least one buyer of the personal information comprises
at least one of services, businesses, and other entities interested in the personal information.

15. (Previously Presented) The method of claim 11, wherein the consumer rights locker comprises
an overview page to display the scope of access to enable the consumer to view and select what personal information to share and with whom.

16. (Previously Presented) The method of claim 15, further comprising
enabling the consumer, by the access manager, to adjust data sharing policies and standards using the overview page.

17. – 18. (Canceled) 

19. (Currently Amended) A non-transitory storage medium storing a computer program to manage a consumer rights locker stored on the cloud, the computer program comprising executable instructions that cause a computer to:
build and store a plurality of levels of personal information on a consumer rights locker;
control access to the consumer rights locker under terms of a consumer using a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker,
wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information,
wherein the consumer rights locker includes an overview of a scope of access for the consumer,
wherein the overview of the scope of access enables the consumer to view, determine, and change what personal information to shared and with whom, all in one place,
wherein when the consumer makes a change to the overview of the scope of access, a notice of the change goes out immediately to all buyers of the personal information;
store the plurality of parameters needed to access the consumer rights locker in at least one of carrying cards, mobile phones, laptop computers, and flash memories;
transmit to buyers of the personal information the plurality of stored parameters which is needed to access the personal information of the consumer from the consumer rights locker,
wherein the buyers present the plurality of parameters to the consumer rights locker to access at least one level of the plurality of levels of the personal information in the consumer rights locker,
wherein the consumer rights locker determines that the buyers have an access right to the at least one level of personal information by comparing the 

20. (Canceled) 

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate an access right to at least one level of personal information is determined by a consumer rights locker by comparing a plurality of stored parameters to a scope of access, wherein the consumer rights locker includes an overview of a scope of access for a consumer, wherein the overview of the scope of access enables the consumer to view, determine, and change what personal information to shared and with whom, all in one place, wherein when the consumer makes a change to the overview of the scope of access, a notice of the change goes out immediately to all buyers of the personal information, wherein the buyers present the plurality of stored parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker to access the at least one level of the plurality of levels of the personal information in the consumer rights locker as recited in claims 2, 11 & 19. Thus, claims 2, 11 & 19 are allowed. Dependent claims 4-10 & 14-16 are allowed at least by virtue of their dependencies from claims 2 & 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 24, 2022